                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

NYCOCA HAIRSTON                                                           PLAINTIFF

V.                                      5:18CV00096 JM

RYAN D. MCCARTHY, Secretary
Department of the Army                                                    DEFENDANT


                                         JUDGMENT

       Pursuant to the Order entered on this day, Judgment is hereby entered in favor of the

Defendant and against the Plaintiff.

       IT IS SO ORDERED this 26th day of February, 2020.


                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District
